Citation Nr: 0739900	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of ankle 
sprain.
2.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back condition.
3.  Entitlement to service connection for residuals of ankle 
sprain.
4.  Entitlement to service connection for low back condition.
5.  Entitlement to service connection for athlete's foot.
6.  Entitlement to service connection for hypertension.
7.  Entitlement to service connection for diabetes.
8.  Entitlement to service connection for bilateral leg 
condition.
9.  Entitlement to a compensable rating for hemorrhoids.
10.  Whether new and material evidence has been received to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
status post trans-scleral diode laser cycloablation secondary 
to glaucomatocyclic, left eye.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2004, May 2005, and September 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The January 2004 rating decision denied service 
connection for athlete's foot, diabetes, and bilateral leg 
condition.  The January 2004 rating decision also denied the 
veteran's request for a compensable rating for his service-
connected hemorrhoids, and denied the veteran's request to 
reopen his claim for service connection for low back strain 
on the grounds of no new and material evidence.  The May 2005 
rating decision denied service connection for hypertension, 
and denied the veteran's request to reopen his claim for 
residuals of ankle sprain on the grounds of no new and 
material evidence.  The September 2006 rating decision denied 
service connection for §1151 compensation for eye condition 
on the grounds of no new and material evidence.

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

The following issues are addressed in the REMAND portion of 
the decision below:

*	entitlement to service connection for residuals of ankle 
sprain 
*	entitlement to service connection for low back condition 
*	entitlement to a compensable evaluation for service-
connected hemorrhoids 
*	entitlement to service connection for hypertension 
*	entitlement to service connection for diabetes 
*	entitlement to service connection for bilateral leg 
condition 
*	whether new and material evidence has been received to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 
for status post trans-scleral diode laser cycloablation 
secondary to glaucomatocyclic, left eye


FINDINGS OF FACT

1.  The August 1982 rating decision denying service 
connection for residuals of ankle sprain was not the subject 
of a perfected appeal.  

2.  Testimony provided by the veteran during his May 2007 
Board hearing relates to an unestablished fact necessary to 
substantiate his underlying claim for service connection for 
residuals of ankle sprain; is not cumulative or redundant; 
and raises a reasonable possibility of substantiating the 
claim. 

3.  The August 1982 rating decision denying service 
connection for low back condition was not the subject of a 
perfected appeal.  

4.  Testimony provided by the veteran during his May 2007 
Board hearing relates to an unestablished fact necessary to 
substantiate his underlying claim for service connection for 
low back condition; is not cumulative or redundant; and 
raises a reasonable possibility of substantiating the claim.

5.  Service medical records (SMRs) confirm treatment during 
service for athlete's foot; the veteran reports that his 
symptoms have continued on a regular basis since service; and 
VA medical records confirm that he currently has a fungal 
infection affecting his feet.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying service 
connection for low back condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for low back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The August 1982 rating decision denying service 
connection for residuals of ankle sprain is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of ankle sprain has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  An athlete's foot disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and material evidence for residuals ankle sprain

In a rating decision dated in August 1982 the RO denied 
service connection for residuals of ankle sprain.  A 
substantive appeal to this decision was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In November 2004 the veteran requested that his claim be 
reopened.  This request was denied in a May 2005 rating 
decision on the grounds of no new and material evidence.  The 
veteran has appealed.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Perusal of the August 1982 rating decision shows that the 
veteran's claim for service connection for residuals ankle 
sprain was denied because x-rays done in July 1982 were 
normal, and because physical examination of the left ankle 
was normal.  

In his May 2007 Board hearing the veteran testified that he 
injured his right ankle during a game of basketball while in-
service.  He testified that his ankle hurts and swells, and 
said that it rolls if he places his foot down the wrong way.  
He testified that his right ankle has pretty much been 
swollen since the in-service sports injury.

This evidence is new since it has not been previously 
submitted to VA.  The Board must presume the credibility of 
the evidence for the purpose of reopening the claim.  Upon so 
doing, the Board finds that it is material since it suggests 
continuity of symptomatology; an unestablished fact necessary 
to substantiate the claim.  It thus raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for residuals of ankle sprain.  38 C.F.R. § 3.156.  
New and material evidence having been found, the veteran's 
claim for service connection for residuals of ankle sprain 
must be reopened.  Id.  

As the claim has been reopened the Board will not discuss 
whether proper notice regarding reopening has been received.  

II.  New and material evidence for low back condition

In a rating decision dated in August 1982 the RO denied 
service connection for low back condition.  A substantive 
appeal was not filed, and the decision became final.  38 
C.F.R. § 3.104.  

In July 2003 the veteran requested that his formerly denied 
claim for service connection for low back condition be 
reopened.  This request was denied in a January 2004 rating 
decision on the grounds of no new and material evidence.  The 
veteran has appealed.  

As stated before, new evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Review of the April 1998 rating decision shows that the 
veteran's claim for service connection for low back condition 
was denied on the grounds that the veteran's low back pain 
during service was "acute and transitory in the absence of 
evidence of continuity."

During his May 2007 Board hearing the veteran testified that 
he has suffered from recurrent back trouble since service.  
He testified that he first injured his back during basic 
training, and said that he later hurt it again during the 
same game of basketball in which he sprained his right ankle.  
He testified that his back "goes out," and said that he has 
to lie on his back until he can move.  He testified that he 
is hardly able to breathe during these episodes.  He added 
that his symptoms recur about once a month, and said that his 
back has worsened since service.  He also testified that he 
went to the Columbia Veterans' Affairs Medical Center (VAMC) 
a couple of times for treatment after his separation from 
service, but said that there are no recent medical records 
because he has not sought treatment after being told that 
"they couldn't do too much."  

This evidence is new since it has not been previously 
submitted to VA.  In addition, the Board must presume the 
credibility of the evidence for the purpose of reopening the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Upon so doing, the Board finds that it is material since it 
suggests continuity of symptomatology; an unestablished fact 
necessary to substantiate the claim.  It thus raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for low back condition.  38 C.F.R. § 
3.156.  New and material evidence having been found, the 
veteran's claim for service connection for low back condition 
must be reopened.  Id.  As the claim has been reopened the 
Board will not discuss whether proper notice regarding 
reopening has been received.  

III.  Service connection for athlete's foot

The veteran seeks service connection for athlete's foot, 
which he says began during active military service.  During 
his May 2007 Board hearing he testified that his feet itch 
and are sore, and said that he receives treatment for his 
symptoms through VA.  He testified that his symptomatology 
has continued on a regular basis since service.

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303.  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

SMRs document treatment on more than one occasion during 
service for athlete's foot.  In fact, SMR dated in January 
1975 informs that the veteran "complains of athlete's foot 
for 1 1/2 years."  In addition, VA medical records show a 
current diagnosis of "dermatophytosis [fungal infection] of 
foot."  

From the outset the Board notes that the veteran is competent 
to testify with regard to his symptoms.  Barr v. Nicholson, 
21 Vet.App. 303 (2007).  Moreover, the Board finds no reason 
to doubt the veracity of the veteran's assertions.  Id.  The 
Board thus finds the veteran's report of continued 
symptomatology since service to be credible.  Accordingly, as 
the record confirms complaints of and treatment for athlete's 
foot during service and shows a current diagnosis of 
dermatophytosis of foot, and in view of credible lay evidence 
of continuity of symptomatology since service, a grant of 
service connection for athlete's foot is warranted.  38 
C.F.R. § 3.303.

VA has met the duty to notice and assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may have been any deficiency in the timeliness or 
sufficiency of this notice, there is no prejudice to the 
veteran given the favorable nature of the Board's decision.

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for residuals 
ankle sprain, the petition to reopen that claim is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a low back 
condition, the petition to reopen that claim is granted.

Service connection for athlete's foot is granted.


REMAND

Having reopened the claims for service connection for 
residuals of ankle sprain and service connection for low back 
condition based on new and material evidence, the Board has 
jurisdiction to review the underlying claims for service 
connection de novo, based on the whole record.  For the 
reasons that follow the Board finds that additional 
development is warranted. 

As noted before, the veteran testified during his May 2007 
Board hearing that his right ankle has been stiff and swollen 
since an in-service sports injury.  He also testified that he 
has to avoid putting his foot down the wrong way to prevent 
his ankle from rolling.  

Review of the record shows that the veteran's claim for 
service connection for residuals of ankle sprain was denied 
because x-rays taken in July 1982 were normal, and because 
physical examination of the left ankle was normal.  
Unfortunately, there is no evidence that the right ankle was 
physically examined.  Indeed, the Board notes the 1982 
examiner's comment that the injury sustained during basic 
training was to the left ankle, although SMRs clearly show 
that the injury was to the right ankle.  SMRs also confirm 
that the veteran was placed on profile because of the ankle 
sprain.  In accordance with 38 C.F.R. § 19.9(a) the matter 
must therefore be remanded for correction of a procedural 
defect.  On remand the issue of entitlement to service 
connection for residuals of right ankle sprain must be 
adjudicated on the merits.

In addition, the veteran's initial claim for service 
connection for low back condition was denied based on an 
absence of continuity, however, the veteran swears that he 
has suffered from back pain since service, and adds that it 
has progressively worsened.  The veteran is competent to 
testify with regard to his symptoms.  Barr v. Nicholson, 21 
Vet.App. 303 (2007).  Moreover, the information he has 
presented is germane to his claim for entitlement to service 
connection for low back condition, and must be considered.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (Lay evidence is one type of evidence that must be 
considered, if submitted, when a veteran's claim seeks 
disability benefits.  Nothing in the regulatory or statutory 
provisions requires both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself).  On remand the issue of 
entitlement to service connection for low back condition must 
also be adjudicated on the merits.

The veteran also seeks a compensable evaluation for his 
service-connected hemorrhoids.  During his May 2007 Board 
hearing he testified that he has external hemorrhoids, and 
said that he suffers from itching and bleeding.  In order to 
ascertain the severity of the veteran's hemorrhoids a C&P 
examination is warranted.  38 C.F.R. § 3.326.

In addition to the foregoing, the evidence indicates that the 
veteran has a pending claim for Social Security (SSA) 
disability benefits.  As SSA disability records may contain 
information relevant to the issues on appeal, the RO should 
attempt to obtain decisional documents and medical records 
once a decision by SSA is rendered.  See 38 C.F.R. § 
3.159(c)(2).  Multiple requests may be necessary if SSA has 
yet to issue a final decision on the matter.  

The Board also notes that the veteran receives health care 
through the Veterans' Affairs Medical Center (VAMC) in 
Columbia, South Carolina.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from May 2007 to the present.

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action:

1.  Obtain VA medical records compiled 
since May 2007 by the Columbia, South 
Carolina VAMC.  If no additional records 
exist the claims file should be documented 
accordingly.  If the veteran identifies 
private treatment records that are relevant 
to the issue on appeal during the course of 
this remand, they should also be obtained 
and associated with the record.  

2.  Schedule the veteran for an 
appropriate examination with regard to his 
request for an increased rating for his 
service-connected hemorrhoids disability.  
The claims file should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
state 

o	whether the veteran's hemorrhoids are 
large or thrombotic, irreducible, 
with excessive redundant tissue; and

o	whether the veteran's hemorrhoids are 
characterized by persistent bleeding 
with secondary anemia, or with 
fissures.  A complete rationale for 
any opinion expressed must be 
provided.

3.  Contact SSA and request a copy of the 
decisional documents and medical records 
upon which the veteran's Social Security 
disability benefits are based.  If a final 
decision has not yet been issued, SSA 
should be asked to forward such a decision 
as soon as it becomes available.  The 
veteran may wish to help expedite this 
action by providing any decisional 
documents in his possession.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

4.  Adjudicate the issues of service 
connection for right ankle sprain, and 
service connection for low back condition 
on the merits, with consideration given to 
all the evidence of record.  Notice in 
compliance with 38 C.F.R. § 3.159(b) must 
be issued in performance of said. 

5.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


